898 F.2d 144published Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley Joseph CALLIS, Petitioner-Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent-Appellee.
No. 89-7645.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 25, 1990.Decided:  March 5, 1990.Rehearing Denied March 21, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (C/A No. 88-313-N)
Stanley Joseph Callis, appellant pro se.
Robert B. Condon, Office of the Attorney General of Virginia, for appellee.
E.D.Va.
DISMISSED.
Before DONALD RUSSELL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Stanley Joseph Callis seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Callis v. Murray, C/A No. 88-313-N (E.D.Va. May 16, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.*


2
DISMISSED.



*
 The motions for appointment of counsel and oral argument are denied.  The motion to amend the informal brief to include a document entitled "Manifest Injustice" is granted